Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 04/22/2022.  In the Amendment, Applicant amended claims 1-6, 8-13 and 15-20.   As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112 second paragraph to claims 1-15, and 112 (pre-AIA ), fourth paragraph to claim 15. 
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: Backup block for recovering target to client system which is generating a backup block for recovering target data, the client backup the target server and backing up metadata of the target data to another server maintaining the same backup chain.  

The closest prior arts are Kumar et al. (US Patent 9,996,429, hereinafter Kumar) in view of Liao et al. (US PGPUB 2019/0325043, hereinafter Liao) are generally directed to various aspect of method, electronic device, and non-transitory computer-readable medium for backing up computer data that using mountable containers for performing full and incremental backups of files, further disclose replicating a data block which obtaining a first set of identifiers associated with a first client and a second set of identifiers associated with a second client, the first set of identifiers comprising an identifier of a data block having been replicated to a target server from the first client and the second set of identifiers comprising an identifier of a data block having been replicated to the target server from the second client.
 	However, none of Kumar and Liao teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, and 15. For examples, it failed to teach “the client backing up the first target data to a first storage server and backing up metadata of the first target data to a second storage server, and the client together with at least one other client and the second storage server maintaining the same backup chain and distributing the first backup block to the at least one other client and the second storage server to add the first backup block to the backup chain maintained by the at least one other client and the second storage server, wherein the first backup block comprises a hash value of the backup block located in front of the first backup block in the backup chain.

 	

This feature in light of other features, when considered as a whole, in the independent claims 1, 8 and 15 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 8 and 15. 
	The dependent claims depending upon claims 1, 8 and 15 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163